DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
figure 2 reference number 120 is labeled as “veterinary information transmitting part”; however, in the specification, page 8, reference number 120 is labeled as “veterinary information delivering part”. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is over 150 words.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
figure 2 reference number 120 is labeled as “veterinary information transmitting part”; however, in the specification, page 8, reference number 120 is labeled as “veterinary information delivering part”;
page 11, last paragraph there is “DB server 190”; however, reference number “190” is not in the drawings nor is “DB server”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: veterinary information receiving part, veterinary information delivering part, owner code generating part, pet code generating part, veterinary information registering part, veterinary information sharing part, veterinary information processing part, explanation information extracting part, statistical information calculating part, de-identification 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thornberry et al US 20160063188(hereinafter Thornberry) in view of Yarnall WO 2006080944 (hereinafter Yarnall).

As to claim 1, Thornberry teaches (Figure 1) a sharing system of veterinary information for pets for registering a veterinary information for pets transmitted from a veterinarian terminal and providing the registered veterinary information for pets to a study institution terminal (abstract and paragraph 3 disclose method for managing animal information between a shared remote server and an animal device. Furthermore, heath records/animal information for animals are usually maintained by an animal’s veterinarian/health clinic describing the medical history of the animal, see also paragraph 21 which disclose the system is configured to provide a streamline way to share medical information), comprising a veterinary information receiving part (Figurer 1, reference number 102 “server”) configured to receive the veterinary information for pets (Figure 1, reference number 110 “animal data”) transmitted from the veterinarian terminal (Figure 1, reference number 108 is the terminal; paragraph 20, the extraction devices will pull a copy of pertinent medical data from a pet’s legal medical record and display that extracted information onto a personalized pet profile within a secure database, see also paragraph 22); a veterinary information delivering part (Figure 1, reference number 104) configured to deliver the veterinary information for pets received at the veterinary information receiving part to an owner terminal (Figure 1 reference number 300 is the owner terminal; paragraph 33 states the system further is configured to allow pets owners to receive alerts about health threats in the area, as well have access to trusted medical information, sync appointments, vaccine reminders; paragraph 28 states the record administrator systems 104 transmit stored animal data); an owner code generating part (Figurer 1, reference number 200 “remote module”); a pet code generating part (Figure 1, reference number 112 “animal identification”) configured to generate a pet code from an animal information included in the veterinary information for pets (paragraph 22 recites that the animal identification may include a quick read “QR” code, RFID tag detector, an image matching device, an interface for entering identification number, a pet identification card reader, DNA reader and other devices for identifying an animal); a veterinary  information registering part(Figure 1, reference number 104; Figure 2, reference number 114 ;Figure 2, reference number 116 is the database server; Figure 4, reference number 210 is also part of the veterinary information registering part; paragraph 89 encrypt registered data  is transferred among the server, the computing devices and the network, see also paragraph 54); and a veterinary information sharing part (Figure 1, reference number 106) configured to process, in response to a request from the study institution terminal, owner’s information in a de-identification manner, and provide the veterinary information for pets registered in the database server to the study institution terminal (paragraph 21 the system is configured to provide streamlined way to share pertinent medical information in a timely manner;  the system is configured to unit a plurality of referring hospitals and thousands of patients under one emergency record service; paragraph 89 discloses data is transferred between modules such as between animal database and the encryption module, via server).
Thornberry does not teach a veterinary  information registering part configured to register the veterinary information for pets, the owner code, and the pet code in a database server; an owner code generating part configured to generate an owner code of an owner from owner’s information included in the veterinary information of pets; a pet code generating part configured to generate a pet code from an animal information included in the veterinary information for pets.
Yarnall teaches a veterinary  information registering part (Figure 51 which details the registration form page) configured to register the veterinary information for pets, the owner code, and the pet code in a database server (page 30 lines 33+ and page 31, lines 11+ describes the registration block features which includes registering veterinary information for pets in a server; page 17 lines 3+ details the owner registration in a database where the owner address and name is link to an Animal Owner ID number);an owner code generating part configured to generate an owner code of an owner from owner’s information included in the veterinary information of pets (page 9, lines 33+ recite a random security code generator may generate a security code. Page 10, lines 1-4 recite security code is sent to image generator where the code is converted to an electronic image to be viewed by the user; Figure 20, reference character T1 shows the generated owner ID number; page 17 lines 3+ details the owner registration in a database where the owner address and name is link to an Animal Owner ID number); a pet code generating part configured to generate a pet code from an animal information included in the veterinary information for pets (page 31, lines 11-13 recites “block 798 retrieves the animal information entered in block 790 and creates a unique identification number for each animal; Figure 23 shows animal ID number for each animal based on the species).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thornberry’s veterinary information sharing system with Yarnall’s veterinary module to provide for current owner of the animal, the current veterinarian treating the animal, or a government agency to have access to historical information about the animal (page 1, lines 27-28 of Yarnell).

As to claim 2, the combination of Thornberry in view of Yarnall teach wherein the owner’s code and the pet’s code are configured to be identified by a composite identification code in which the owner code and the pet code are combined with each other (Yarnall: page 31 lines 11-16 states that the unique ID number is combined with the state identifier of the owner to generate a unique internet access security code, see also Figure 20 which shows the Animal ID code based on the Owner ID number).

As to claim 3, the combination of Thornberry in view of Yarnall teach wherein the pet code is generated using a species-based serial number of the pet (Yarnall :Figure 23 shows the species based serial number reference number 24a and 31a based on the species of the pet, see also page 17, lines 31+ to page 18, lines 1-8).

	As to claim 4, Thornberry in view of Yarnall teaches all the limitations of claim 1 and additionally, Thornberry teaches wherein the veterinary information delivering part is configured to further transmit, to the owner terminal of the owner, a registration permission request information for confirming whether the owner wants to register or share of the veterinary information for pets or not (paragraphs 75-76 discloses a login interface which prompts a user such as , for example, the pet owner to enter the pet owner name and a password in order to proceed. A username input prompts the user for the pet owner name and password input prompts the user for a password); and in response to a permission signal that permits the registration or sharing of the veterinary information for pets, which is transmitted from the owner terminal of the owner (paragraph 98 recites that protected files module represent a module configured to store and facilitate access to files that have been identified as protected by the user and may only be accessed by password) , and the veterinary information sharing part is configured to allow the veterinary information for pets to be shared(paragraph 21 the system is configured to provide streamlined way to share pertinent medical information in a timely manner;  the system is configured to unit a plurality of referring hospitals and thousands of patients under one emergency record service; paragraph 89 discloses data is transferred between modules such as between animal database and the encryption module, via server).
Thornberry fail to teach the veterinary information registering part is configured to register the veterinary information for pets.
Yarnall teaches the veterinary information registering part is configured to register the veterinary information for pets(page 30 lines 33+ and page 31, lines 11+ describes the registration block features which includes registering veterinary information for pets in a server).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thornberry’s veterinary information sharing system with Yarnall’s veterinary module to provide for current owner of the animal, the current veterinarian treating the animal, or a government agency to have access to historical information about the animal (page 1, lines 27-28 of Yarnell).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thornberry et al US 20160063188(hereinafter Thornberry) in view of Yarnall WO 2006080944 (hereinafter Yarnall) in further view of Fucci et al WO 2005114537 (hereinafter Fucci).

As to claim 5, Thornberry in view of Yarnall teaches all the limitations of claim 1 and additionally, Thornberry teaches wherein the veterinary information delivering part includes a veterinary information processing part (Figure 1, reference number 106) configured to process the veterinary information for pets in a form that easy to be checked by the owner (paragraph 91 teaches that personal and medical information can be verified); an explanation information extracting part (Figure 1, reference number 106) configured to extract explanation information for explaining the veterinary information for pets (paragraphs 25 and 28 disclose the animal data is stored in a database or other data record. Server is also configured to store pet owner information. Database is any device allowing information such as executable instructions for processing device and/or data to be stored and retrieved); and the veterinary information for pets (paragraph 24 disclose general information including name, ID number, gender, date of birth, weight, breed, and genealogy. Medical info section includes information regarding medical conditions of the animal such as different disorders, allergies, information about immunization, diabetes, and any other medical info of interest such as current medication(s)).
The combination of Thornberry in view of Yarnell do not teach statistical information calculating part configured to calculate a statistical information about a treatment item of the veterinary information for pets.
Fucci teaches statistical information calculating part (Figure 1, reference number 102) configured to calculate a statistical information about a treatment item of the veterinary information for pets (paragraph 3 disclose veterinary record may provide details of vital statistics).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thornberry’s veterinary information sharing system in view of Yarnall’s veterinary module with Fucci’s statistical module to properly control the joint ownership of veterinary medical records between the veterinarian who creates the record and the animal’s owner (paragraphs 3 and 6 of Fucci).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thornberry et al US 20160063188(hereinafter Thornberry) in view of Yarnall WO 2006080944 (hereinafter Yarnall) in further view of Watanabe US 20070162766 (hereinafter Watanabe) in further view of Conway US 20160232362 (hereinafter Conway).

As to claim 6, Thornberry in view of Yarnall teaches all the limitations of claim 1 and additionally, Thornberry teaches wherein the registering part of veterinary information includes a veterinary information encrypting/registering part configured to perform an encrypting process on the veterinary information for pets; and on the veterinary information for pets at the veterinary information encrypting/registering part (Figure 4, reference number 210 disclose “Encryption module”, see also paragraph 89).
Thornberry does not teach wherein the registering part of veterinary information includes: a de-identification processing part configured to process owner’s information included in the veterinary information for pets in a de-identification manner; a hashing process and register the processed information in a species-based database; and a hash value dispersedly-storing part configured to match a hash value, which is generated by processing the hashing process with at least one of the owner code, the pet code, and the composite identification code, and dispersedly store matched information in a hash database.
Yarnall teaches wherein the registering part of veterinary information includes: a de-identification processing part configured to process owner’s information included in the veterinary information for pets in a de-identification manner(page 9, lines 33+ recite a random security code generator may generate a security code. Page 10, lines 1-4 recite security code is sent to image generator where the code is converted to an electronic image to be viewed by the user; Figure 20, reference number T1 shows the generated owner ID number is an indexed version of the actual owner information; page 17 lines 3+ details the owner registration is in a database where the owner address and name is link and indexed to an Animal Owner ID number); with at least one of the owner code(page 9, lines 33+), the pet code(page 31, lines 11-13 recites “block 798 retrieves the animal information entered in block 790 and creates a unique identification number for each animal; Figure 23 shows animal ID number for each animal based on the species), and the composite identification code(page 31 lines 11-16 states that the unique ID number is combined with the state identifier of the owner to generate a unique internet access security code, see also Figure 20 which shows the Animal ID code based on the Owner ID number).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thornberry’s veterinary information sharing system with Yarnall’s veterinary module to provide for current owner of the animal, the current veterinarian treating the (page 1, lines 27-28 of Yarnell).
The combination of Thornberry in view of Yarnell do not teach a hashing process; and a hash value dispersedly-storing part configured to match a hash value, which is generated by processing the hashing process with at least one of the [code], and dispersedly store matched information in a hash database.
Watanabe teaches a hashing process and an encrypting process (paragraph 26 disclose the information is encrypted with the hash value as the user identification code and is registered and stored in the user management database).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thornberry’s veterinary information sharing system in view of Yarnall’s veterinary module with Watanabe’s hashing process such that the data can be transferred to the new user terminal safely (paragraph 13 of Watanabe).
Thornberry in view of Yarnall and Watanabe do not teach a hash value dispersedly-storing part configured to match a hash value, which is generated by processing the hashing process with at least one of the [code], and dispersedly store matched information in a hash database.
Conway teaches a hash value dispersedly-storing part configured to match a hash value, which is generated by processing the hashing process with at least one of the [code], and dispersedly store matched information in a hash database (paragraph 3 disclose data is stored in a database using a hash function and any query against the data is required to be an exact match of the hash value).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thornberry’s veterinary information sharing system in view of Yarnall’s veterinary module and Watanabe’s hashing process with Conway’s hash value to allow for verification that input data matches a stored hash value while making it difficult to construct any data (paragraph 5 of Conway).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/               Examiner, Art Unit 2437      

/KRISTINE L KINCAID/               Supervisory Patent Examiner, Art Unit 2437